Title: Memorial from George Hammond, 11 June 1793
From: Hammond, George
To: Jefferson, Thomas


The Undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States, has the honor of submitting to the Secretary of State the annexed deposition; from which it appears that the British brigantine Catharine, James Drysdale Master bound from Jamaica to the Port of Philadelphia, was on Saturday last the 8th. Curt. captured by the French frigate the Embuscade off Hereford at the distance of not more than two miles, or at the utmost two miles and a half from the state of New Jersey.
The Undersigned can entertain no doubt that the executive government of the United States will consider the circumstances of this capture as an aggression on the territory and jurisdiction of the United States, and will consequently pursue such measures as to its wisdom may appear the most efficacious for procuring the immediate restitution of this vessel to its owners as soon as it shall arrive at New York (for which port it is understood to have been sent as prize) or within any other harbour of the United States.
The Undersigned ventures to hope that the annexed deposition will be regarded by the executive government of the United States as evidence sufficient to authenticate the fact of the capture and the circumstances by which it has been accompanied. When he is informed of the actual arrival of the brigantine Catharine, within any port of the United States, he will obtain the corroborating testimony of the master and pilot now on board of that vessel, which testimony he will not fail to transmit without delay to the Secretary of State.
The Undersigned thinks it expedient to add that he has lately received information, on which he can depend, from Charleston, that the brig, the Morning Star, which on the 9th. of last month was condemned as legal prize by Mr. Mangourit the French Consul at that place, was taken by the French frigate the Embuscade (on the 15th. of April) at the distance of not more than two miles from the bar of Charleston, and within sight of the town. The Undersigned is taking the proper measures to collect the proof of this fact, which, if substantiated will, added to the capture of the present vessel, and that of the Ship Grange within the bay of Delaware constitute the third instance of similar aggression on the territory and jurisdiction of the United States, that has been committed by the French frigate the Embuscade within the short period of two months.


Philadelphia 11th June 1793
Geo. Hammond


